SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

17
CA 15-00443
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


MARIA A. LEGGO, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

MARTIN J. LEGGO, DEFENDANT-APPELLANT.


VENZON LAW FIRM PC, BUFFALO (JAMES P. RENDA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DAVIDSON FINK LLP, ROCHESTER (DONALD A. WHITE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Genesee County
(Robert C. Noonan, A.J.), entered June 11, 2014 in a divorce action.
The judgment, among other things, directed defendant to pay
maintenance to plaintiff.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court